—Determination of respondent State Department of Social Services, dated November 4, 1991, which after a hearing, found that the petitioner was not entitled to foster care benefits for her sister’s children from September 1990 to May 1991, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of the Supreme Court, New York County [Eugene Nardelli, J.], entered May 20, 1992) dismissed, without costs.
Respondent properly denied petitioner foster care benefits since the petitioner was not a certified kinship foster parent (Matter of Coop. 140 Misc 2d 951). A change of custody from a parent to a relative pursuant to an informal oral agreement cannot serve as a basis for payment of foster care benefits. Thus, the determination is supported by substantial evidence. Concur—Murphy, P. J., Rosenberger, Ross, Asch and Kassal, JJ.